DETAILED ACTION
	Claims 1-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) along with an election of species in the reply filed on November 8, 2022 is acknowledged.  Claims 9-18 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  The search has been expanded to encompass the full scope of Group I.
Priority
The claim to priority to 63/047,480 filed on July 2, 2020 has been acknowledged in the present application file.
Information Disclosure Statement
The Information Disclosure Statement filed on October 4, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexakis et al. (J. Org. Chem., 2004, 5660-5667).
Alexakis et al. teach the compound 
    PNG
    media_image1.png
    174
    236
    media_image1.png
    Greyscale
 where R1 is hydrogen and R2 is Si(Me)3.  These compounds read on the present claims where R1 and R2 are Ra, Ra is hydrogen, R3-R5 are methyl (alkyl), and R6 and R7 are alkyl substituted by Rz, Rz is Ra, and Ra for Rz is aryl.  For claim 2, the structure is formula Ia.  For claim 7, the structure is 
    PNG
    media_image2.png
    103
    71
    media_image2.png
    Greyscale
.  See Scheme 2, compound L8a, page 5661.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakura et al. (Nature, 2007, 900-903).
Sakakura et al. teach the compound 
    PNG
    media_image3.png
    88
    109
    media_image3.png
    Greyscale
 where 
    PNG
    media_image4.png
    90
    79
    media_image4.png
    Greyscale
.  The compounds read on the present claims where R1 and R2 are brought together and form an aryl ring, R3-R5 are phenyl, R6 is hydrogen, and R7 is an alkyl substituted by Rz, Rz is Ra, and Ra is aryl.  For claim 2, the structure is formula Ib.  For claim 7, the structures are 
    PNG
    media_image5.png
    80
    150
    media_image5.png
    Greyscale
.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-7 are rejected.  Claim 8 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626